     Case: 3:20-cr-00026-RAM-RM Document #: 47 Filed: 09/03/20 Page 1 of 4



                            DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
                       v.                            )      Case No. 3:20-cr-0026
                                                     )
JAHVID ALEXANDER and                                 )
JESTUS LARS FRANCIS,                                 )
                                                     )
                       Defendants.                   )
                                                     )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for September 8,
2020. For the reasons stated herein, the time to try this case is extended up to and including
January 11, 2021 under the Speedy Trial Act.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public . . . .” See Mar. 17, 2020, Order
Concerning Operations of the District Court of the Virgin Islands During the COVID-19
Outbreak, at 1-2 (Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-
ordes/CoronaVirusOperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters “in order to assure that there is a full, unhindered, continuously
serving jury venire and seated jury in every case, which is central to the sound
administration of justice.” Id. at 2-3.
      Case: 3:20-cr-00026-RAM-RM Document #: 47 Filed: 09/03/20 Page 2 of 4
United States v. Alexander et al.
Case No. 3:20-cr-0026
Order
Page 2 of 4



         Since the Chief Judge entered the general order in March, the crisis in the U.S. Virgin
Islands and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, two of which were in the U.S.
Virgin Islands. As of the date of this Order, there are over 6,130,000 confirmed cases in the
United States, 1144 of which are in the U.S. Virgin Islands. The virus has claimed over
186,000 lives in the United States and 15 in the U.S. Virgin Islands. The number of cases and
deaths continues to rise rapidly.
         Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
         Moreover, recognizing the severity of the public health crisis presented by COVID-19,
Virgin Islands Governor Albert Bryan declared a state of emergency for the Virgin Islands in
March 2020. In a series of executive orders in March and April of 2020, Governor Bryan
instituted a number of precautionary and preventative measures that significantly curtailed
economic and local governmental operations. Over the next several months, the rate of new
positive COVID-19 cases in the Virgin Islands decreased significantly. As a result, Governor
Bryan loosened the previously ordered restrictions. However, beginning in July, the Virgin
Islands began to see a dramatic uptick in new positive COVID-19 cases, a trend that continues
to this date. On August 13, 2020, Governor Bryan issued an executive order effecting a return
to all the previously imposed restrictions on economic and local governmental operations
along with additional restrictions. Among other measures, Governor Bryan has ordered all
nonessential businesses to close, all nonessential public workers to stay home, all
establishments—with the exception of grocery and ‘big-box’ stores—to limit occupancy to
no more than ten people, and all schools and churches to close. Some of these heightened
      Case: 3:20-cr-00026-RAM-RM Document #: 47 Filed: 09/03/20 Page 3 of 4
United States v. Alexander et al.
Case No. 3:20-cr-0026
Order
Page 3 of 4

restrictions will remain in place for at least 30 days. 1 Governor Bryan has emphasized that
these measures are necessary to curtail the rapidly increasing spread of COVID-19 in the
Virgin Islands.
         In response to the increasing severity of the public health crisis, the Chief Judge has
extended the general order several times since March, most recently continuing “all civil and
criminal jury and bench trials scheduled before any judge or magistrate judge in either
Division of the court [of the U.S. Virgin Islands], from September 1, 2020[,] through
September 30, 2020, . . . pending further Order of the Court.” Aug. 31, 2020, Tenth Order
Concerning Operations of the District Court of the Virgin Islands During the COVID-19
Outbreak, at 5 (Aug. 31, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-
ordes/CoronaVirus. Pursuant to the Speedy Trial Act, the period from September 1, 2020,
to September 30, 2020, is “excluded time” for purposes of determining when a trial must
begin. Id. at 6; 18 U.S.C. § 3161(h)(7)(A). 2
         The Court specifically finds that further extending this period for cases in St. Thomas
is in the best interest of justice because COVID-19 has disproportionately impacted the
residents of this island. As of September 2, there were 1144 confirmed cases of COVID-19 in
the U.S. Virgin Islands, 684 of which were on St. Thomas. Additionally, ten of the fifteen
COVID-related fatalities in the U.S. Virgin Islands occurred on St. Thomas. For the health and
safety of the residents and to avoid overwhelming the healthcare system, it is essential to
take action to slow the spread of the virus. Social distancing—specifically avoiding
gatherings of more than 10 people and maintaining a distance of at least 6 feet from others—


1 Several of these heightened restrictions were
                                             due to expire on August 31, 2020. On August 28, 2020, Governor
Bryan issued an executive order further extending those restrictions to September 8, 2020.
2 Any delay that results from a continuance granted by a judge on his own motion is “excluded” from the

computation of time when the Court specifically finds that “the ends of justice served by taking such action
materially outweigh the best interests of the public and any defendant in a speedy trial.” 18 U.S.C.
§ 3161(h)(7)(A).
Additionally, Defendant Alexander filed two motions, ECF Nos. 40 and 41, on August 11, 2020. The pretrial
delay resulting from these pretrial motions is also excluded pursuant to the Speedy Trial Act. 18 U.S.C.
§ 3161(h)(1)(D) (“The following period[] of delay shall be excluded in computing the time within which . . . the
trial of any such offense must commence: Any period of delay resulting from other proceedings concerning the
defendant, including but not limited to—delay resulting from any pretrial motion, from the filing of the motion
through the conclusion of the hearing on, or other prompt disposition of, such motion.”).
      Case: 3:20-cr-00026-RAM-RM Document #: 47 Filed: 09/03/20 Page 4 of 4
United States v. Alexander et al.
Case No. 3:20-cr-0026
Order
Page 4 of 4

is the most effective check against the COVID-19’s transmission. This is a multi-defendant
case that presents significant challenges for the court to comply with social distancing
guidelines during the jury trial. Practical considerations would require additional spacing for
defendants, counsel, and jurors—and the potential for additional jurors in the courtroom.
Given the increasingly dire circumstances faced by our community, the U.S. Virgin Islands,
and the United States as a whole, the Court finds that a greater extension of time beyond
September 30 is necessary for the protection and well-being of the defendants, the jury, the
prosecutors, the witnesses, the Court’s personnel, and the general public at large.
         The premises considered, it is hereby
         ORDERED that the time beginning from the date of this order granting an extension
through January 11, 2021, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161(h)(7)(A); and it is further
         ORDERED that the trial in this matter previously scheduled for September 8, 2020, is
RESCHEDULED to commence promptly at 9:00 A.M. on January 11, 2021, in St. Thomas
Courtroom 1 before District Judge Robert A. Molloy.




Dated: September 3, 2020                           /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
